Exhibit 10.2

 

CONSULTING CONTRACT INDIVIDUAL

 

THIS AGREEMENT MADE AS OF February 15, 2007

 

BETWEEN

ABOVENET COMMUNICATIONS, INC.
a Delaware corporation having a place of business
at 360 Hamilton Avenue, White Plains, New York 10601

 

 

 

hereinafter referred to as the “Company”

 

 

AND

Joe Ciavarella
93 Crest Road West
Merrick, NY 11566

(Social Security No: ###-##-####)

 

 

 

hereinafter referred to as the “Consultant”

 

IN CONSIDERATION OF the promises and mutual covenants and agreements herein
contained, the parties agree as follows:

 

1.        SCOPE OF WORK.

 

Subject to the terms and conditions hereinafter provided, Company engages the
Consultant for the furnishing of services specifically described in Exhibit “A”,
“Statement of Work for Consultant”, dated as of even date herewith, which is
hereby incorporated by reference, and for such other tasks as may be mutually
agreed upon in writing between the Consultant and the Company.

 

2.        TERM.

 

The services called for under this Contract shall commence on February 15, 2007
and terminate on such date agreed by parties as determined in accordance with
Article 14 of Exhibit B.

 

3.        CONSIDERATION AND PAYMENT.

 

A. As consideration for such services and for assigning the rights in
invention(s), design(s), patent(s), trademark(s) and copyright(s), as
hereinafter provided, the Company agrees to pay the Consultant $150 and 00/100
Dollars ($150.00) per hour.

 

B. The Consultant shall invoice at the 15th and 30th of each calendar month and
each month thereafter during the term.

 

2

--------------------------------------------------------------------------------


 

C. Invoices shall be sent by the Consultant to the Company attention Michael
Doris.

 

D. If applicable, the Consultant shall list the contract or contracts to be
charged and the amount applicable to each.

 

4.        EXPENDITURE LIMITATION.

 

All expenditures incurred in connection with the performance of the services
hereunder must be approved in advance by the Chief Financial Officer of the
Company.

 

5.        DIRECTION.

 

The Consultant shall report to and be responsible for his performance and
receive his direction from Michael Doris or his designee.

 

6.        GENERAL CONDITIONS.

 

The General Conditions, set forth in Exhibit “B” entitled “General Conditions
for Individual Consulting Contracts”, dated of even date herewith, which is
attached hereto, are hereby incorporated by reference herein.

 

IN WITNESS WHEREOF, the parties hereto have caused this Contract to be executed
as of the day and year first above written.

 

 

 

AboveNet Communications, Inc.

 

 

 

 

 

By: 

/s/ Michael Doris

 

 

 

Name:

Michael Doris

 

 

 

Title:

SVP / CFO

 

 

 

Date:

 

 

 

Consultant:

 

 

Name:

/s/ Joseph Ciavarella

 

 

Date:

2/16/07

 

3

--------------------------------------------------------------------------------


 

EXHIBIT “A”

STATEMENT OF WORK FOR CONSULTANT

Dated as of February 15, 2007

 

·

Help as required with Audit from 8/31/2003 to 12/31/2006

 

 

·

Emphasis on 8K, 10K and 10Q reporting

 

 

·

Various accounting memo’s and procedures

 

4

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
EXHIBIT “B”
Dated as of February 15, 2007

 

GENERAL CONDITIONS FOR INDIVIDUAL CONSULTING CONTRACTS

 

Article 1. Applicable Law

Article 2. Assignment

Article 3. Confidential Matters

Article 4. Conflict of Interest

Article 5. General Relationship

Article 6. Independent Contractors and Employees of Consultant

Article 7. Inventions, Patents, Trademarks, and Copyrights

Article 8. Non-Assertion of Rights By Consultant or Others

Article 9. Notices

Article 10. Reports

Article 11. Safety and Security Regulations

Article 12. Strict Loyalty

Article 13. Superseding Effect

Article 14. Termination

Article 15. Title to Information

Article 16. Travel and Living Expenses

 

5

--------------------------------------------------------------------------------


 

EXHIBIT “B”
Dated as of February 15, 2007

 

GENERAL CONDITIONS FOR INDIVIDUAL CONSULTING CONTRACTS

 

1.        APPLICABLE LAW.

 

Any controversy or claim arising out of or relating to this Contract shall be
governed by the laws of the State of New York, without reference to the conflict
of law principles thereof. Any litigation under this Contract, if commenced by
Consultant, shall be brought in a Court of competent jurisdiction in the City,
State and County of New York. Pending the resolution of any dispute, the
Consultant shall proceed as directed by the Company in writing.

 

2.        ASSIGNMENT.

 

This Contract is for personal services and shall not be transferred or assigned
by the Consultant without prior written consent of Company.

 

3.        CONFIDENTIAL MATTERS.

 

The Consultant during duration of this engagement shall keep in strictest
confidence all information relating to this Contract which may be acquired in
connection with or as a result of this Contract. During the term of this
Contract and at any time thereafter, without the prior written consent of
Company, the Consultant shall not publish, communicate, divulge, disclose or use
any of such information which has been designated as Company proprietary
information or which from the surrounding circumstances in good conscience ought
to be treated as Company proprietary information. Upon termination or expiration
of this Contract, Consultant shall deliver all records, data, information, and
other documents and all copies thereof to Company and such shall remain the
property of Company.

 

4.        CONFLICT OF INTEREST.

 

The Consultant shall not act as a sales agent, or in a liaison capacity as an
officer, employee, agent, or representative of any Company supplier or
prospective supplier nor serve in any of the foregoing capacities for any of
Company’s competitors or prospective competitors without the prior written
approval of Company. The Consultant hereby warrants that there is no conflict of
interest in Consultant’s full time or other employment, if any, or other
consulting contracts, if any, with the activities to be performed hereunder and
Consultant shall advise Company if a conflict of interest arises in the future.
If applicable, the Consultant certifies that the services to be performed under
this Contract shall not result in a conflict of interest prohibited by law or
regulation.

 

6

--------------------------------------------------------------------------------


 

5.        GENERAL RELATIONSHIP.

 

In all matters relating to this Contract, the Consultant shall be acting as an
independent contractor. Neither the Consultant nor employees of the Consultant,
if any, are employees of Company under the meaning or application of any Federal
or State Unemployment or Insurance Laws or Workman’s Compensation Laws, or
otherwise. The Consultant shall assume all liabilities or obligations imposed by
any one or more of such laws with respect to employees of the Consultant, if
any, in the performance of this Contract. The Consultant shall not have any
authority to assume or create any obligation, express or implied, on behalf of
Company and the Consultant shall have no authority to represent himself as an
agent, employee, or in any other capacity of Company.

 

6.        INDEPENDENT CONTRACTORS AND EMPLOYEES OF CONSULTANT.

 

The Consultant shall not utilize any entities, persons or employees on the work
to be performed hereunder unless said entities, persons or employees have
executed a contract agreeing to be bound by the terms of Articles 3, 7, 11 and
12 of this Exhibit “B”.

 

7.        INVENTIONS, PATENTS, TRADEMARKS, AND COPYRIGHTS.

 

A.       The Consultant hereby assigns to Company the entire right, title and
interest throughout the entire world in and to all work performed, writing(s),
formula(s), design(s), model(s), drawing(s), photograph(s), design
invention(s) and other invention(s) made, conceived or reduced to practice or
authored by Consultant or Consultant’s employees, either solely or jointly with
others, during the performance on this Contract or with the use of information,
materials or facilities of Company during the period in which Consultant is
retained by Company or its successor in business, under this Contract or any
extensions or renewals thereof.

 

B.        The Consultant shall promptly disclose to Company all work(s),
writing(s), formula(s), design(s), model(s),
photograph(s), drawing(s), design invention(s) and other invention(s) made,
conceived, or reduced to practice or authored by the Consultant or Consultant’s
employees in the course of the performance of this Contract.

 

C.        The Consultant shall sign, execute and acknowledge or cause to be
signed, executed and acknowledged without cost, but at the expense of Company,
any and all documents and to perform such acts as may be necessary, useful or
convenient for the purpose of securing to Company or its nominees, patent,
trademark, or copyright protection throughout the world upon all such work(s),
writing(s), formula(s), design(s), model(s), drawing(s), photograph(s), design
invention(s) and other invention(s), title to which Company may acquire in
accordance with the provisions of this clause.

 

7

--------------------------------------------------------------------------------


 

D.        The Consultant has acquired or shall acquire from each of its
employees the necessary rights to all such work(s),
writing(s), formula(s), design(s), model(s), drawing(s), photograph(s), design
invention(s) and other invention(s) made by such employees within the scope of
their employment by the Consultant in performing services under this Contract
and to the best of the ability of the Consultant to obtain the cooperation of
each such employee to secure to Company or its nominees the rights to such
work(s), writing(s), formula(s), design(s), model(s), drawing(s), photograph(s),
design invention(s) and other invention(s) as Company may acquire in accordance
with the provisions of this clause.

 

8.        NON-ASSERTION OF RIGHTS BY CONSULTANT OR OTHERS.

 

During and after the term of this Contract, Consultant shall not assert or
permit any other party to assert against Company, its subsidiaries, vendors and
customers, any patent or other rights with respect to which Consultant has the
right to assert or license at the termination or expiration of this Contract
because of the practice of any process or the manufacture, use or sale of any
product arising out of the subject matter of this Contract.

 

9.        NOTICES.

 

Any notice required to be given hereunder shall be deemed to have been
sufficiently given either when served personally or when sent by first class
mail addressed to the Parties at the addresses set forth in this Contract.
Ordinary first-class mail will be used for the mailing to the Consultant of
copies of office actions and amendments during the prosecutions of any U.S.
Patent applications by Company relating to inventions by the Consultant or
Consultant’s employees.

 

10.      REPORTS.

 

The Consultant, when directed, shall provide written reports with the respect to
the services rendered hereunder. The Consultant shall submit a detailed invoice
settling for the services performed hereunder and the days and hours worked.

 

11.      SAFETY AND SECURITY REGULATIONS.

 

Consultant shall comply with all applicable Company security regulations. If the
Consultant renders services at Company’s facility, Consultant shall not remove
any Company proprietary information therefrom. The Consultant shall comply with
all applicable safety regulations.

 

12.      STRICT LOYALTY.

 

The Consultant and its employees shall avoid all circumstances and actions which
would place the Consultant in a position of divided loyalty with respect to the
obligations undertaken under this Contract.

 

8

--------------------------------------------------------------------------------


 

13.      SUPERSEDING EFFECT.

 

This Contract supersedes all prior oral or written agreements, if any, between
the parties, and constitutes the entire agreement between the parties. This
Contract may not be amended in any manner except by a written agreement executed
by both parties hereto.

 

14.      TERMINATION.

 

Company reserves the right to cancel this Contract upon two (2) days prior
written notice to the Consultant. If this Contract is so terminated, Company
shall be liable only for the payment of services performed and approved expenses
prior to the effective date of termination. Consultant has the right to
terminate this agreement on 10 days prior written notice.

 

15.      TITLE TO INFORMATION AND EQUIPMENT.

 

All information, developed under this Contract, of whatever type relating to the
work performed under this Contract shall be the exclusive property of Company.
All machines, instruments and products purchased, manufactured or assembled by
Consultant pursuant to this Contract and paid for by Company shall be the
exclusive property of Company. Upon termination of this Contract, Consultant
shall dispose of such items as directed by Company.

 

16.      TRAVEL AND LIVING EXPENSES.

 

The Consultant will not be paid in addition to the compensation set forth in
Article 3, entitled “Compensation and Payment”, any travel costs or living
expenses. A detailed statement of expenses, all of which must be previously
approved in writing by the Company, shall be submitted with each invoice. All
travel must have the prior written approval of the persons designated in
Article 5, entitled “Direction”.

 

9

--------------------------------------------------------------------------------